Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 8, 2021 has been entered.

Response to Amendment
The submission entered January 8, 2021 in response to an Office Action mailed October 8, 2020 is acknowledged.
Claims 16-18, 20-26, 28-31 are pending.  Claim(s) 1-15, 19, 27 is/are cancelled.  Claim(s) 16 is/are currently amended.
It is noted that claim 28 is dependent upon cancelled claim 27. Correction is required. It will be treated as being dependent upon claim 16 for purposes of applying the prior art.

Response to Arguments
Applicant's arguments filed January 8, 2021 have been fully considered but they are not persuasive. Applicant's arguments were addressed in the Advisory Action of January 21, 2021. Applicant has not pointed to where in the specification a mechanical connection is disclosed or how the structure would be capable of performing the function of "jointly adjust the pivot axis . 
Regarding the rejection under 35 USC 103, application is directed to the Advisory Action of January 21, 2021 for a response to the arguments. The rejection is maintained with changes due to the amended claim language.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim recites "having a mechanical connection". However, the specification fails to disclose a mechanical connection. This is considered a new matter rejection.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-18, 20-26, 28 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “adjustment device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Applicant is directed to the Office Action of October 8, 2020 and the Advisory Action of January 21, 2021 for a further discussion. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 17-18, 20-26 are rejected as being dependent upon a rejected base claim. Claim 28 is also rejected, as the claim is being treated as being dependent upon claim 16.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-18, 20-26, 28-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanamori et al. (US Pub 20030234155 A1) in view of Itoh et al. (US Pub 20080169171 A1).
Regarding Claim(s) 16, Kanamori et al. teaches a conveying unit (module 11) for transporting goods in a transport plane, the conveying unit comprising: transport rollers (17) 
Regarding Claim(s) 17, Kanamori et al. teaches the axes of rotation are substantially parallel to the transport plane [Para 10, "can be rotated about an axis substantially parallel to the conveying surface"] and the pivot axes are substantially orthogonal to the transport plane [Para 70, "rotatable about a vertical line CL1 perpendicular to the conveying surface"].
Regarding Claim(s) 18, Kanamori et al. teaches a rounded surface [Para 114, "a spherical shape"].
Regarding Claim(s) 20, Kanamori et al. teaches actuatable drive devices (47).
Regarding Claim(s) 21, Kanamori et al. teaches servo drives ("servomotor").
Regarding Claim(s) 22, Kanamori et al. fails to explicitly teach said transport rollers are selectively drivable in a positive direction of rotation and a negative direction of rotation opposite the positive direction. Itoh et al. teaches transport rollers selectively drivable in positive and negative directions of rotation (as described above). It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the transport rollers of Kanamori et al. such that they are selectively drivable in a positive direction of rotation and a negative direction of rotation opposite the positive direction to allow conveying in multiple directions.
Regarding Claim(s) 23, Kanamori et al. teaches the pivot axis angle is continuously adjustable (rotation of the servomotor 46 and gears 34, 41 would produce a continuously adjustable pivot axis angle).
Regarding Claim(s) 24, Kanamori et al. teaches two or more of said transport rollers are arranged in a given order (as illustrated).
Regarding Claim(s) 25, Kanamori et al. two or more said transport rollers are arranged along a line (as illustrated).
Regarding Claim(s) 26, Kanamori et al. teaches transport rollers have a circumferential surface which, in an area intended for contact with the goods, in an optimized manner for the transport of goods with regard to contour and/or surface quality. The rollers transport articles; therefore, they are considered to be "in an optimized manner" for the transport of goods.
Regarding Claim(s) 28, Kanamori et al. teaches said control unit is configured to actuate said transport rollers as a function of a position and/or an orientation of one or more items of the goods [Para 82-91]. The controller 50 computes the position of the article [Para 84] and a vector of the travel speed is computed [Para 85]. The servomotors are driven on the basis of the computed vectors [Para 85].
Regarding Claim(s) 29, Kanamori et al. teaches a method for adjusting a conveying unit (11) having transport rollers (17) for transporting goods on a transport plane, the method comprising: selectively rotating the transport rollers about respective axes of rotation thereof with an adjustable rotational speed via a control unit (servomotor 47 rotates the rollers with at least an adjustable rotational speed under control of controller 50 as described in Para 82-91); and selectively pivoting the axes of rotation of the transport rollers about respective pivot axes by a particular pivot axis angle via the control unit (servomotor 46 pivots the axes of rotation 
Regarding Claim(s) 30, Kanamori et al. teaches adjusting at least one parameter selected from the group consisting of the rotational speed, the direction of rotation, and the pivot axis angle of at least two of the transport rollers of the conveying unit differently from one another. The pivot axis angle of at least two of the transport roller are adjusted differently from one another, as the angle of one group of rollers can be different than the angle of a second group of rollers.
Regarding Claim(s) 31, Kanamori et al. teaches adjusting two or more of the conveying units in a coordinated manner. Figure 15 shows two or more conveying units (11) and different directions of conveyance; therefore, the conveying units would need to be adjusted in a coordinated manner to move the article to the desired destination.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM RAY HARP whose telephone number is (571)270-5386.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/WILLIAM R HARP/Primary Examiner, Art Unit 3651